Citation Nr: 0105179	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  96-08 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania




THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION


The veteran served on active duty from July 1977 to November 
1977 and from December 1990 to October 1991 in support of 
Operation Desert Shield/Storm.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a February 1995 rating decision of the 
RO.  

In March 1999, the Board remanded this matter for additional 
development of the record.  



REMAND

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the course of the 
veteran's appeal.  Specifically, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The Board further notes that, in the Remand in March 1999, 
the RO was instructed to contact the veteran and request that 
he identify all health care providers that had treated him 
for a psychiatric disorder, to include PTSD, as well as 
provide a statement containing as much detail as possible 
regarding the stressors to which he was exposed during his 
period of service.  In compliance with this directive, the RO 
sent the veteran a total of four letters requesting the 
appropriate information.  The veteran, however, failed to 
respond to these requests.  

While it recognizes the RO's prior efforts to secure the 
desired information, the Board finds that these records would 
materially assist in the adjudication of the veteran's claim.  
The veteran is reminded, however, that VA's duty to assist is 
not a one-way street.  If he wishes help, he cannot passively 
wait for it in those circumstances where his own actions are 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 191 (1991).  

Finally, the Board notes that, while the examining physician 
concluded that the veteran had reported stressors which would 
be sufficient to meet the criteria for a diagnosis of PTSD on 
most recent VA examination in December 1999, he did not 
provide the requested specific identification of those 
stressors.  Hence, the Board finds that a contemporaneous 
examination of the veteran to determine the nature and likely 
etiology of his claimed psychiatric disorder, would also 
materially assist in the adjudication of the veteran's claim.  

Therefore, for these reasons, further review by the RO prior 
to appellate handling of this matter is required.  The 
veteran in this regard should be instructed to submit any 
competent evidence to support his claim.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
any psychiatric disorder, including PTSD, 
since service.  The veteran in this 
regard must be instructed to submit all 
competent evidence that tends to support 
his assertion that he suffers from PTSD 
which is due to stressors experienced in 
service.  The RO should request the 
veteran to furnish signed authorizations 
for release of any private medical 
records, if applicable.  The RO should 
obtain all identified private medical 
records and any additional VA medical 
records that have not been previously 
secured and incorporate them into the 
claims folder.  

2.  The RO should request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
his period of service.  He should be 
asked to provide specific details of the 
claimed stressful events during service, 
such as dates, places, detailed 
descriptions of the events, his service 
units, duty assignments and the names and 
other identifying information concerning 
any individuals involved in the events.  
He should be told that the information is 
necessary to obtain supportive evidence 
of the stressful events.  The veteran is 
informed that the Court has held that 
requiring a claimant to provide such 
information to the VA does not represent 
an impossible or onerous task.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  
Based on the veteran's response, the RO 
should undertake to verify any reported 
stressor or stressful event in service, 
as noted by the veteran.  

3.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the nature and likely etiology 
of his claimed psychiatric disorder.  All 
indicated tests must be conducted.  The 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  The examiner should specifically 
include or exclude a diagnosis of PTSD.  
The examiner should specifically discuss 
the medical reports which show a 
diagnosis of PTSD.  If PTSD is diagnosed, 
the criteria upon which such diagnosis is 
made, including identification of the 
specific stressor(s) that support the 
diagnosis, should be discussed in this 
case.  The examiner must make any 
diagnosis of PTSD based on the diagnostic 
criteria set forth in DSM-IV.  A complete 
rationale for any opinion expressed must 
be provided.  The report of the 
examination should be associated with the 
veteran's claims folder.  

4.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claim.  The 
RO in this regard must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC) and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  In taking this action, the Board implies no 
conclusion as to any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




